United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2404
                                     ___________

Sammy L. Casey-El,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Petrofsky’s Bakery, a Division of      *
Quaker Oats Company,                   *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: May 2, 2000
                               Filed: May 9, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Sammy L. Casey-El appeals following the district court’s1 grant of summary
judgment in favor of defendant Petrofsky’s Bakery (Petrofsky’s) in his employment
discrimination action. After de novo review of the record, see Barge v. Anheuser-
Busch, Inc., 87 F.3d 256, 258 (8th Cir. 1996), we conclude the district court did not err
in granting summary judgment to Petrofsky’s. We agree with the district court that
Casey-El failed to create a triable issue on whether Petrofsky’s proffered non-

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
discriminatory reason for not promoting him was a pretext for race discrimination. See
Shannon v. Ford Motor Co., 72 F.3d 678, 682 (8th Cir. 1996). We decline to consider
Casey-El’s due process, equal protection, or attorney-disciplinary claims: they were
either not raised, or were not explained and developed, in the district court. See Brock
v. Logan County Sheriff’s Dep’t of Ark., 3 F.3d 1215, 1216 (8th Cir. 1993) (per
curiam). Finally, we conclude the district court did not abuse its discretion in denying
Casey-El’s motion for reconsideration. See Twin City Constr. Co. v. Turtle Mountain
Band of Chippewa Indians, 911 F.2d 137, 139 (8th Cir. 1990) (standard of review).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-